Citation Nr: 0532877	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-25 414	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 30, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1985.

For reasons that will be explained more fully in the decision 
below, pursuant to a November 2003 Order by the United States 
Court of Appeals for Veterans Claims (Court), this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied entitlement to service connection for 
a psychiatric disorder.  Thereafter, a March 2001 rating 
decision granted entitlement to service connection for PTSD, 
effective from October 30, 1996, and an April 2001 rating 
decision denied the veteran's claim for an earlier effective 
date for PTSD.  During the pendency of the appeal, the 
veteran moved and his claim's files were transferred to the 
RO in Atlanta, Georgia.  

In June 2002, the Board, among other things, denied the claim 
for an earlier effective date for service connection for 
PTSD.  Thereafter, the appellant appealed to the Court.  In 
the November 2003 Order, the Court vacated the Board's June 
2002 decision to the extent that it denied entitlement to an 
earlier effective date for PTSD and remanded this issue for 
further action.  In February 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  

Initially, the Board notes that, while a number of issues 
were remanded by the Board in June 2002, the development 
ordered in that remand has yet to be undertaken by the RO.  
Therefore, the Board reminds the RO that expeditious 
fulfillment of the instructions found in the June 2002 remand 
is required.  Stegall v. West, 11 Vet.App. 268 (1998).  


FINDING OF FACT

The record does not include a competent diagnosis of PTSD 
based on an independently verified stressor at any time prior 
to October 30, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 1996, 
for a grant of entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the August 
1994, August 1997, January 1999, August 1999, January 2001, 
and April 2001 rating decisions, the May 1999, April 2001, 
July 2001, and April 2004 statements of the case, the August 
1999, December 2001, and August 2004 supplemental statements 
of the case, the November 1998, December 2001, January 2002, 
and March 2004 VA correspondence, and the February 2004 Board 
remand as well as the November 2003 Court Order fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  In this regard, the 
Board notes that under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 
(2004), the VA General Counsel held, in substance, that if a 
veteran raises a downstream issue that was not covered in the 
initial notice letter dealing with a claim for service 
connection, no further VCAA notice is required.  The Board 
also finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  

While the record does not include a copy of the veteran's 
Social Security Administration (SSA) records, adjudication of 
his claim may go forward.  In this respect, the appellant in 
April 2004 notified VA that the only records filed in support 
of his SSA claim were private treatment records from a Dr. 
Yost which had already been filed with VA.  A review of the 
record on appeal confirms that records from Stephen M. Yost, 
D.O., of Southern Psychiatry and Psychology are of record.  
Moreover, to the extent that any of Dr. Yost's treatment 
records are not in the claims files, even if they were 
subsequently obtained by VA, they cannot establish an earlier 
effective date for PTSD because private records are only 
considered in VA's possession on the date they are actually 
received by VA.  See 38 C.F.R. § 3.157 (2005).  

Adjudication of his claim may also go forward without these 
records because the SSA notified VA in April 2004 that the 
veteran's claim for benefits was pending, and that no 
decision had been made.  Further, the veteran has never 
claimed, and the record does not show, that his SSA records 
include VA treatment records that are not already in the 
claims files.  Thirdly, the most contemporaneous medical 
evidence of record, as reflected in 2004 VA examinations, 
does not show that the claimant even has PTSD.  Finally, the 
veteran has never claimed, and it is highly unlikely that 
these records would contain, any objective evidence that 
could verify his PTSD stressor prior to October 30, 1996.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the 
"'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim").  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued the VCAA letters after the adverse rating decision in 
August 1994.  The Court explained in Pelegrini, however, that 
a failure of an agency of original jurisdiction (AOJ) (in 
this case, the RO) to give a claimant the notices required 
under the VCAA prior to an initial unfavorable adjudication 
of the claim does not require the remedy of voiding the AOJ 
action.  Indeed, any failure to provide a timely notice is 
cured provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As such the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran claims that he is entitled to an effective date 
of entitlement to service connection for PTSD dating back to 
1985, the date he was first diagnosed with PTSD.  

In general, the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.

In this case, the veteran separated from military service in 
October 1985.  As indicated above, the Court in November 2003 
found that his original claim of entitlement to service 
connection for a psychiatric disorder was received on 
October 8, 1993, and that he filed a timely notice of 
disagreement to an August 1994 rating decision that had 
denied that claim and a statement of the case was not 
subsequently issued.  Specifically, the November 2003 Court 
Order stated, in relevant part, as follows:

The veteran contends that the record 
reflects that he appealed the August 1994 
RO decision.  See R. at 3015, 3017, 3023.  
The Court agrees with the veteran.  The 
Court has reviewed the Board decision and 
the Board's failure to discuss the above 
documents which appear to indicate that 
the veteran was expressing disagreement 
with the denial of a claim for a nervous 
condition

The Court's conclusion is now the law of this case.  See 
Chisem v. Gober, 10 Vet. App. 527, 527-28 (1997).  Moreover, 
the veteran has since perfected his appeal to the August 1994 
rating decision.  Additionally, in view of the Order of the 
Court the claim is not affected by any finality attaching to 
the intervening rating decisions in which claims to reopen 
and/or entitlement to service connection were denied.  
Therefore, the Board finds that the date of receipt of the 
veteran's claim for service connection for a psychiatric 
disorder is October 8, 1993.  

Accordingly, the effective date for the grant of entitlement 
to service connection for PTSD is the first date the record 
shows entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Given the unique regulations governing claims of 
entitlement to service connection for PTSD, the first date 
the record shows entitlement arose is the date that the 
record includes both a credible diagnosis of PTSD and a 
verified stressor.  See 38 C.F.R. § 3.304(f) (1996); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).  

In this regard, while the record shows the veteran's 
complaints and/or treatment for a number of psychiatric 
disorders variously diagnosed, as well as a number of 
statements regarding his in-service stressors, it does not 
include a competent diagnosis of PTSD and objective evidence 
confirming any of the in-service stressors at any time prior 
to October 30, 1996.  Id.

The question whether the appellant now has PTSD is a matter 
of considerable clinical debate.  See, e.g., the July 2004 VA 
examination ("I cannot establish an effective date for a 
disorder not in evidence.); the May 2004 VA examination (The 
January 2001 diagnosis was based on an examiner accepting the 
diagnosis without independent evidence of a traumatic 
stressor.)  Nevertheless, as to whether entitlement to an 
earlier effective date prior to October 30, 1996, is shown 
the evidence reveals that the veteran alleges that he has 
PTSD due to harassment and a physical attack by Army Criminal 
Investigative Division (CID) officials.  Yet, the record 
available to VA prior to October 30, 1996, does not include 
any objective evidence that verifies the veteran's claim that 
a CID agent acted inappropriately during the course of his 
investigation and arrest of the claimant.  In fact, the 
veteran's own May 1985 statement, which he provided at the 
time of his arrest makes no reference to a CID agent 
harassing and/or attacking him or his wife.

Therefore, while the very grant of entitlement to service 
connection for PTSD may itself be questionable, given the 
lack of a verified stressor of record prior to October 30, 
1996, an effective date for the grant of entitlement to 
service connection for PTSD is not warranted.  Accordingly, 
the appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to October 30, 1996, for a grant of 
entitlement to service connection for PTSD, is denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


